Citation Nr: 0737674	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  06-16 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, history of strain, left medial collateral 
ligament, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


INTRODUCTION

The veteran had active service from July 1949 to January 
1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Portland, Oregon.

The veteran testified at a hearing before the signatory 
Veterans Law Judge in September 2007.  A transcript of the 
hearing is of record.  

A motion to advance this case on the Board's docket was 
received and granted by the Board for good cause in September 
2007. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
left knee disability, left medial collateral ligament, has 
been productive of complaints of pain; objectively, the 
evidence demonstrates full range of motion of extension and 
no worse than 60 degrees of flexion, with additional 
limitation of motion of about 10 degrees total due to factors 
such as pain or weakness.

2.  The competent evidence includes x-ray findings of left 
knee arthritis.

3.  The overall evidence reveals normal testing for 
instability and intact ligaments; there are subjective 
reports, use of assistive devices and unexplained atrophy, 
which, at most, result in slight left knee instability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a left knee disability, history of strain, 
left medial collateral ligament, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-
5260 (2007).

2.  The criteria for entitlement to a separate 10 percent 
evaluation for left knee instability disability have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a pre-adjudication July 2004 letter from the agency of 
original jurisdiction (AOJ) to the appellant. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also informed to submit any 
evidence in his possession that pertain to his claim.  

The letter discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
The veteran received this notice in March 2006.  
Nevertheless, despite any defect in the timeliness, as the 
instant decision denies the veteran's increased rating claim 
under Diagnostic Codes (DC) 5010-5260, no disability rating 
or effective date is assigned.  As such, there is no 
prejudice to the veteran.  Moreover, while a separate 10 
percent evaluation is awarded for left knee instability, this 
will be implemented in a subsequent rating decision of the 
RO, which the veteran is free to appeal.  Therefore, the 
absence of timely notice as to disability ratings and 
effective dates is harmless error in the present case.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 



Duty to Assist

With regard to the duty to assist, the claims file contains 
reports of VA post service treatment and examination.  
Additionally, the veteran's statements and hearing testimony 
in support of his appeal are affiliated with the claims 
folder.  The Board has carefully reviewed such  statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  At his hearing, the veteran stated 
that he had no treatment in 2007 pertinent to the left knee 
disability.  Hearing transcript (T.), 9-10.  Essentially, all 
available evidence that could substantiate the claim has been 
obtained.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.

Factual Background

A Board decision dated May 3, 2004, denied an increased 
rating for the service-connected left knee disability.  The 
veteran sought to reopen a claim for an increased disability 
evaluation in June 2004; he attached a VA treatment record 
dated May 27, 2004.  This record showed that the veteran 
complained of left knee pain and give-way, for which he used 
a cane.  On ligament examination, there was no laxity to 
stress.  Anterior Drawer, Lachman's and McMurray's testing 
was negative.  Range of motion was full.  The assessment was 
degenerative joint disease (DJD) of the left knee, mild.  

The veteran was provided with a VA examination in October 
2004.  It was noted that the veteran used a cane and brace 
due to his left knee.  He avoided walking, running, inclines, 
and stairs.  He complained of soreness, stiffness, 
instability, buckling, but denied swelling.  He ambulated 
without difficulty when he was wearing the brace and using a 
cane.  He limped on his left leg.  On physical examination, 
the left quadriceps had significant atrophy.  There were 0 
degrees of extension and 60 degrees of flexion on the left 
with pain, guarding and spasm.  The examiner was unable to 
perform knee testing secondary to extreme guarding of the 
left knee.  In a sitting position, the veteran flexed his 
knee to 90 degrees without difficulty; extension was to 0 
degrees without difficulty.  Ligaments appeared intact.  The 
assessments were medial collateral ligament strain and 
minimal DJD, left knee.  The examiner's opinion was that the 
veteran's complaints were out of proportion to the objective 
findings; there was a question as to whether he had some 
other disease process, such as peripheral vascular disease, 
which affected the knee.  X-rays showed little arthritis 
though the amount of atrophy on the left showed that he was 
not walking on that left leg much at all.  The examiner 
stated that there was no more than 10 degrees loss of motion 
of the left knee with flare-ups or repetitive use.  The 
examiner also expected no instability or gait disturbance 
from the knee. 

Eight neighbors and friends of the veteran's submitted 
letters on his behalf in April 2006.  They report that they 
have noticed him having trouble walking due to the left leg.  
They were aware that he used a brace.  Over the years, the 
veteran began limping, which has gotten steadily worse.  
Another friend observed him to be in pain and the braces had 
not seemed to bring him much relief.  The discomfort was 
described as constant.  

VA outpatient treatment records dated in April 2006 show that 
the veteran had various complaints, including being bothered 
by his left knee.  Lower extremity edema was denied.  A left 
knee x-ray from May 2006 revealed stable degenerative changes 
consistent with prior studies. A left lower extremity 
electromyogram (EMG) was normal, with no evidence of 
neurologic injury to the muscles.  On physical examination in 
May 2006, the veteran reported knee pain for the past 10 
years.  The veteran stated that there was increased pain with 
giving out.  There was no locking.  Left knee extension was 
to 0 degrees, and right knee flexion was to 120 degrees.  
There was increased pain with range of motion on the left.  
Muscle strength was 4/5; Lachman's, Anterior Drawer, 
Posterior Drawer, and McMurray's testing were negative.  The 
assessments included left quadriceps atrophy and left leg 
weakness.  The knee had some laxity and the "giving out" 
was most likely due to leg weakness.  

In July 2006, a VA physical therapist instructed the veteran 
on particular exercises, and the assessment was that he would 
likely benefit from the exercises.  In August 2006, the chief 
complaint was follow-up "right" knee pain.  The veteran 
reported that the knee pain (which had actually been for the 
left knee) had improved from the last visit at which time he 
had an injection.  He reported continued episodes of "giving 
out."  He admitted that he had not been doing the 
recommended quadriceps exercises.  Physical examination 
revealed 0 degrees of extension and 100 degrees of flexion of 
the left knee.  Lachman's testing was negative.  Laboratory 
testing was essentially stable from May 2004; EMG was normal.  
The assessment was left knee DJD with improved pain today, 
though patient notes exacerbations.  The giving out episodes 
appeared to be related to quadriceps weakness, and the 
veteran would benefit from strengthening exercises.  His 
exercise plan was reviewed with him.  

The veteran presented sworn oral testimony at a hearing at 
the RO in September 2007.  The veteran discussed his knee 
pain and that his leg gives out on him.  T. 6.  He also 
talked about the motion of his knee and the accompanying 
pain.  T. 7-8.       

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Throughout the 
rating period on appeal, he has been assigned a 10 percent 
evaluation for his left knee disability, history of strain, 
left medial collateral ligament, pursuant to Diagnostic Codes 
5010-5260.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2007).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2007).  

Initially, the Board notes that the veteran's current 10 
percent rating is based on DC 5010-5260.  As cited above, DC 
5010 provides for a rating based on limitation of motion of 
the affected joint.  In the present case, a VA treatment 
record in May 2004 revealed full range of motion of the left 
knee.  Subsequent VA medical reports and examinations 
consistently show normal extension of the left knee at 0 
degrees.  As to flexion, the worst degree of severity was to 
60 degrees in October 2004.  

The "actual" range of motion findings detailed above do not 
support a compensable evaluation for either flexion or 
extension of the left knee under DC 5260 or 5261.  However, 
the Board notes that, in rating musculoskeletal disabilities, 
it is appropriate to consider additional limitation of 
function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
the present case, the record reveals consistent complaints of 
left knee pain.  Moreover, the veteran indicated his use of a 
brace or a cane.  At an October 2004 examination, the 
examiner stated that the left knee was affected by about a 
total of 10 degrees due to pain from flare-ups and repetitive 
use.  Thus, when pain is established, there is this probative 
and documented objective evidence to show that such pain 
caused additional functional limitation to the extent 
indicated.  As such, this additional degree of severity 
provides the basis for the current 10 percent under DC 5260.    

Despite the findings detailed above, the Board does not 
conclude that the veteran's left knee disability picture most 
nearly approximates the next-higher 20 percent evaluation 
based on limitation of flexion or extension, even when 
considering additional functional limitation due to factors 
such as pain and weakness.  Significantly, range of motion 
studies show that noncompensable ratings are assignable based 
on extension of 0 degrees and flexion which was 60 degrees, 
the worst shown on one occasion.  The Board notes that the 
preponderance of the evidence shows flexion which ranged from 
consistently normal extension to 100 to 120 degrees. The 
overall disability picture simply does not indicate 
limitations of 30 degrees of flexion or 15 degrees of 
extension, even when the effects of pain are considered by 
examiners, so as to warrant the higher, 20 percent, rating 
under DC 5260 or 5261.   

The Board has also considered whether the veteran is entitled 
to a compensable rating under any alternate Diagnostic Code.  
As the evidence fails to establish ankylosis, Diagnostic Code 
5256 is not for application.  Similarly, as the evidence 
fails to demonstrate impairment of the tibia or fibula, a 
higher rating is not possible under Diagnostic Code 5262.  
Finally, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of both flexion and extension 
to a compensable degree.  Thus, assignment of separate 
evaluations for limitation of flexion and extension of the 
left leg is not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

In the present case, the evidence includes x-ray evidence of 
left knee arthritis.  Throughout the appeal, the veteran has 
raised complaints of left knee instability.  For example, 
upon VA examination in October 2004, he reported using a cane 
and brace due to give-way episodes with respect to the left 
knee.  After a review of the physical findings on examination 
and x-ray, the examiner questioned whether the veteran had 
some other disease process to account for the reported 
instability.  Clearly, the veteran has significant atrophy, 
but the examiner concluded that he could not expect any 
instability or gait disturbance due to service-connected 
disability from the objective findings on that examination.  

Following that examination, further investigation was 
conducted to identify whether there was neurologic pathology 
related to the muscle weakness/atrophy/instability of the 
left leg.  However, those tests, to include EMG, showed no 
muscle injury or other neurologic abnormality.  Essentially, 
the examiners have related the left leg instability to muscle 
weakness.  

The Board observes that a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2007).  At his travel hearing, the veteran stated that he 
continued to have feelings that his left knee was going to 
give way.  Objectively, examination reports that include 
testing for instability have been consistently negative, and 
ligaments have appeared to be intact.  These objective 
findings go against the veteran's claim.  On the other hand, 
his testimony and statements in conjunction with the lay 
observations from his friends and neighbors attest to his 
ongoing difficulties with stability.  Additionally, there is 
the objective finding of atrophy solely on the service-
connected left side, the etiology of which has not clearly 
been identified (although the Board notes that the veteran 
has been strongly advised by his medical practitioners to 
adhere to a strengthening exercise program).  Id.  

Given the above findings, there is evidence both for and 
against a finding of left knee instability.  When the 
evidence is in equipoise, the benefit of the doubt doctrine 
of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 requires 
factual findings to be resolved in the veteran's favor.  
Accordingly, assignment of a separate 10 percent evaluation 
under Diagnostic Code 5257 is appropriate here.  The evidence 
fails to show more than slight recurrent subluxation or 
lateral instability, precluding a rating in excess of 10 
percent.   As discussed above, the medical findings on 
examination typically show results that do not justify more 
than slight instability.  In so finding, it is noted that 
factors of functional limitation are not for consideration in 
evaluating a knee disability under Diagnostic Code 5257, 
because such Code section is not predicated on loss of range 
of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

In conclusion, the evidence reveals that the veteran's left 
knee disability, history of strain, left medial collateral 
ligament, does not most nearly approximate the criteria for a 
20 percent evaluation under 5010-5262, nor are there any 
alternate Diagnostic Codes that afford a higher rating.  
However, a separate 10 percent evaluation is warranted for 
instability of the left knee.  The Board notes that in 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation 
under 38 U.S.C.A. § 1155), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2007) is not warranted.




ORDER

Entitlement to a rating in excess of 10 percent for a left 
knee disability, history of strain, left medial collateral 
ligament, is denied.

Entitlement to a separate 10 percent rating for left knee 
instability is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


